DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 26, 27, 30, 32, 33, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierce (US 2,925,965).
Regarding claims 1, 29, 33 and 34, Pierce discloses  a warhead 10 comprising: a gas generator 58/43; a plurality of barrels 12; and a plurality of projectiles 20; wherein the warhead is configured to selectively actuate the gas generator to generate a pressurized gas that energetically propels the projectiles through and out from the barrels to strike a target (Fig. 1, 3 and 6).

Regarding claims 2 and 3, Pierce further discloses wherein the gas generator includes a combustible gas generating material 58; and when the gas generator is actuated, the gas generating material is combusted to generate the pressurized gas (Fig. 1, and 6) wherein the gas generating material is an explosive material.
Regarding claim 7, Pierce further discloses wherein the warhead has a leading end and an opposing trailing end, and a warhead axis extending in a forward direction from the trailing end to the leading end; and at least some of the barrels have a barrel axis that extends radially outward relative to the warhead axis (Clearly seen in Fig. 1 and 6).
Regarding claim 26, Pierce further discloses a gas generator actuation system configured to actuate the gas generator (clearly seen in Fig. 3)
Regarding claim 27, Pierce further discloses wherein the gas generator actuation system includes a hot wire 42 (Fig. 3).
Regarding claim 30, Pierce further discloses wherein the munition is operative to actuate the gas generator responsive to a signal from the seeker subsystem (Fig. 6; see also claim 6).
Regarding claim 32, Pierce further discloses wherein the munition platform includes a propulsion system (Guided missile).

Claim(s) 1, 11, 12, 14, 15, 18, 26, 28, 33, 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leal (US 1,289,483)
Regarding claims 1, 11, 12, 33 and 34, Leal discloses a warhead comprising: a gas generator; a plurality of barrels; and a plurality of projectiles; wherein the warhead is configured to selectively actuate the gas generator to generate a pressurized gas that energetically propels the projectiles through and out from the barrels to strike a target; a pressure distribution manifold configured to direct the pressurized gas from the gas generator to the barrels wherein a plurality of the barrels are fluidly coupled to the pressure distribution manifold at circumferentially and axially distributed locations about the pressure distribution manifold (Clearly seen in Fig. 1 and 4).
Regarding claim 14, Leal further discloses wherein the warhead includes a warhead body; and the pressure distribution manifold and the barrels are defined in the warhead body (Fig. 1 and 4).  Applicant should note that shell 1 can be reasonably and broadly construed as manifold which are connected to barrels 2 and together define the warhead body.  
Regarding claim 15, Leal further discloses the warhead body has an outer surface; and exit ports 3 of the barrels are defined in the outer surface of the warhead body (Fig. 1).
Regarding claim 18, Leal further discloses wherein: the gas generator includes a container (defined by shell 2) and the gas generating material disposed in the container (As seen in Fig. 5); and the gas generator is mounted on the warhead body to direct the pressurized gas into the manifold (Fig. 1, 4 and 5).
Regarding claim 26, Leal further discloses a gas generator actuation system configured to actuate the gas generator (Fig. 2, 6).
Regarding claim 28, Leal further discloses wherein the gas generator actuation system includes a shock initiation device (Fig. 2, 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce in view of Craddock (US 5,535,679).
Regarding claims 4 and 5, Pierce does not expressly disclose the type of the gas generating material.
Craddock teaches that it is known in the art to use a gas generating material is a low explosive material (which is also known in the art as a deflagration material since is propagates slowl;y) (“low explosive propellant to radially deploy a plurality of precisely shaped high mass objects at low velocities to provide a desired dispersed pattern of the objects, whereby the effective hit-to-kill window is enhanced.”)
It would have been obvious for one having ordinary skill in the art at the time the invention was filed to have modified Pierce such that the gas generating material was a low explosive material, in view of Craddock, to obtain the desired result of projecting the projectiles at a low velocity. 
Alternatively; Applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  	
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Pierce such that low explosive material was used, in view of Craddock, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.  The replacement would be expected to yield a device the shoots projectiles from a warhead.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce in view of Stowe et al (US 10,982,942) [hereinafter Stowe].
Regarding claim 6, Pierce does not expressly disclose the type of the gas generating material.
Stowe teaches that it is known in the art to use is a high explosive material (“Munitions such as bombs and missiles are used to inflict damage on targeted personnel and material. Some munitions of this type include a warhead including a plurality of projectiles and high explosive to project the projectiles at high velocity.”).
It would have been obvious for one having ordinary skill in the art at the time the invention was filed to have modified Pierce such that the gas generating material was a high explosive material, in view of Stowe, to obtain the desired result of projecting the projectiles at a high velocity.  
Alternatively; Applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  	
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Pierce such that high explosive material was used, in view of Stowe, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.  The replacement would be expected to yield a device the shoots projectiles from a warhead.  

Claims 8, 9, 10 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce in view of Wentink (US 4,172,407)
Regarding claims 8, 9 and 10, Pierce does not expressly discloses wherein at least some of the barrels have a barrel axis the forms an oblique barrel angle relative to the warhead axis.
Wentink (US 4,172,407) teaches that it is known in the art of warheads to have projectile firing barrels at an oblique angle relative to a warhead axis, at least some of the barrels have a barrel axis that forms an acute barrel angle relative to the warhead axis in the forward direction and at least some of the barrels have different barrel angles from one another. (Fig. 3a, 3b, 3d, 3e). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified pierce such that the barrel orientation was oblique relative to the warhead axis, in view of Wentink, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ.  
Regarding claim 24, Wentink further teaches wherein the warhead includes at least 20 barrels (Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified pierce such that there were at least 20 barrels, in view of Wentink, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.  

Claims 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leal in view of Roemerman et al (US 9,068,803) [hereinafter Roemerman] 
Regarding claims 15 and 16, Leal does not disclose plugs or sheets cover the barrels. 
Roemerman teaches that it is known in the art to provide a warhead that has barrels with a plug/sheets 460 sealing the barrel.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Pierce such that the barrels were plugged, in view of Roemerman, to obtain the desired result of protecting the barrel from outside elements until the munition is fired. 
Regarding claim 19, Leal discloses a spherical manifold not a tubular one. 
Roemerman teaches that it is known in the art to use a tubular manifold 440/430 (Fig. 4 and 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the manifold tubular, in view of Roemerman, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce in view of Roemerman et al (US 9,068,803) [hereinafter Roemerman] 
Regarding claim 21, Pierce does not disclose a retainer plug holding the at least one projectile in the breech section until the gas generator is actuated.
Roemerman teaches that it is known in the art to provide a warhead that has barrels with a plug 460 sealing the barrel.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Pierce such that the barrels were plugged, in view of Roemerman, to obtain the desired result of protecting the barrel from outside elements until the munition is fired. 

Claims 22, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce.
Regarding claims 22 and 23, Pierce does not expressly disclose wherein at least some of the projectiles are spherical or disc-shaped.  The examiner asserts that disc-shaped and spherical shape projectiles are known in the art.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the projectile disc shape and or spherical, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 25, Pierce does not  disclose where one of the barrels includes multiple projectiles disposed therein to be fired.  The examiner asserts that loading multiple projectiles into a barrel is known (think of a shotgun barrel with bird shot or buck shot).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have multiple projectiles, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce in view of Durand (US 2015/0323287) 
Regarding claim 31, Pierce does not disclose a height of burst sensor. 
Duran teaches that it is known in the art for warheads to use HOB Sensors (Par. 0003 and 0014).
Applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  	
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Pierce such that a HOB sensor was used, in view of Durand, because the substitution of one known element (sensor system) for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.  The replacement would be expected to yield a device the shoots projectiles from a warhead.  
Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Pierce such that there was a HOB sensor, in view of Durand, to obtain the desired result of commanding payload initiation at a predetermined distance from the target.

Allowable Subject Matter
Claims 13, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641